Citation Nr: 0524661	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for left ankle gunshot 
wound residuals with fractured tibia and fibula and traumatic 
arthritis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 until 
January 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2000 
rating decision of the Montgomery, Alabama Regional Office 
(RO) that denied an increased rating for left ankle 
disability.  The veteran expressed dissatisfaction with this 
determination and has perfected an appeal to the Board.  

The veteran was afforded a hearing in September 2002 before 
the undersigned at the RO.  The transcript is of record.  The 
case was remanded by decisions of the Board dated in August 
2003 and July 2004.

The record reflects that in the substantive appeal received 
in April 2002, the veteran appears to raise the issues of 
service connection for toe/foot disability secondary to the 
service-connected left ankle condition, and to reopen his 
claim of a back disorder on a secondary basis.  A VA 
outpatient clinic note dated in July 1988, shows a diagnosis 
of chronic low back pain secondary to shortening and service-
connected left ankle and lower left was rendered.  This issue 
has not been adjudicated, and is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  Residuals of the gunshot wound of the left tibia and 
fibula are manifested by ankylosis in 20 degrees of plantar 
flexion; the veteran does not have nonunion with loose motion 
requiring a brace.

2.  Residuals of the left ankle gunshot wound are not such 
that the veteran would be better served by an amputation with 
prosthesis at the site of election, and is not manifested by 
neurologic impairment.

3.  The veteran has a depressed, adherent and tender scar of 
the left ankle from service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound of the left tibia and fibula 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.56, 4.71a, Diagnostic Code 5262 (2004).

2.  The criteria for a separate 10 percent rating for scar of 
the left ankle have been met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 
7804 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran was furnished with a statement of the case that 
contained a discussion of the rating criteria and the ways in 
which the veteran's disability failed to meet the criteria 
for a higher evaluation.  The Board's remands also contained 
discussions of the criteria for higher evaluations.  The 
information provided by the RO and the Board, served to 
inform the veteran of the evidence needed to substantiate the 
claim.

In a letter dated in August 2004, VA's Appeals Management 
Center (AMC) informed the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  He was also told to provide any 
evidence or information he had pertaining to his claim.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and even that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.  The Court has 
since held that delayed notice is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-
4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He had the opportunity to submit or 
report evidence or information after the notices, and to have 
his claim adjudicated on a de novo basis.  

VA has complied with its duty to assist the veteran by 
affording him examinations, and obtaining all relevant 
records reported in the record.



Factual Background and Legal Analysis

The veteran's disability is rated in accordance with VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1 (2004).

The rating schedule provides several alternate methods for 
rating the gunshot wound residuals.

First, the rating schedule provides for evaluating injury to 
muscle groups under 38 C.F.R. § 4.73.  The veteran is in 
receipt of the maximum rating for injuries to single muscle 
groups involving the foot and ankle.  38 C.F.R. § 4.73, 
Diagnostic Codes 5310-5311 (2004).  Moreover, a rating will 
not be assigned for muscle groups that act upon an ankylosed 
joint (with exceptions that are not applicable here).  
38 C.F.R. § 4.55(c) (2004).  The veteran's most recent 
examination, conducted in December 2001, and elaborated upon 
by the examiner in April 2005, shows that the veteran's 
disability involves muscle groups acting upon an ankylosed 
left ankle.  Therefore, a higher rating on the basis of 
muscle injury is precluded.

The veteran has also been found to have a 3/4 inch left leg 
shortening.  A compensable rating for leg shortening requires 
that the shortening be at least 11/4 inch shortening.  
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2004).

The veteran's disability has been rated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5262.  That code 
provides a 30 percent evaluation for malunion with marked 
knee and ankle disability.  The maximum rating, 40 percent, 
is provided where there is nonunion of the tibia and fibula 
with loose motion requiring a brace.  An X-ray conducted in 
connection with a VA examination in August 1971, showed a 
healed fracture with "disalignment."  An X-ray study 
conducted in connection with the VA examination in December 
2001, was not reported to show nonunion.  

The veteran did testify, however, that he wore a brace.  The 
December 2001, examination report shows that he held his foot 
stiffly, and thus, cannot be said to have loose motion.  
Since the record does not show nonunion or loose motion, the 
record shows that he does not meet most of the criteria 
needed for a 40 percent rating under Diagnostic Code 5262.  
38 C.F.R. §§ 4.7, 4.21 (2004).

A 40 percent evaluation is also available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270, when there is ankylosis with 
the foot held in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees with adduction, 
abduction, or inversion deformity.  The April 2005 
examination addendum shows that the veteran has ankylosis, 
but with the foot held at 20 degrees of plantar flexion.  He, 
thus, does not meet the criteria for a 40 percent evaluation 
under this code.

The veteran's representative has argued that the veteran 
should receive a separate evaluation for the arthritis 
component of his disability.  Arthritis is evaluated on the 
basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2004).  His current evaluation under 
Diagnostic Code 5262, contemplates "disability" of the 
ankle or knee.  Since "disability" would include limitation 
of motion, a separate evaluation for arthritis would 
constitute pyramiding.  See 38 C.F.R. §§ 4.40 (2004) 
(defining disability of a joint as inability to perform 
normal working movements).  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(2004), the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  For 
purposes of determining whether the veteran is entitled to 
separate ratings for different problems or residuals arising 
from a service-connected disability, the critical element is 
that none of the symptomatology for any one of the disorders 
be duplicative of or overlap the symptoms of the other 
condition(s).  Esteban v. Brown, 6 Vet. App. 259 (1994).  To 
do otherwise would violate the prohibition against 
pyramiding.  See 38 C.F.R. § 4.14, (2004); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).

To evaluate the limitation of motion under provisions 
relating to arthritis, and relating to impairment of the 
tibia and fibula would be to evaluate the same disability 
under multiple diagnostic codes, and would be prohibited by 
38 C.F.R. § 4.14.

The April 2005 addendum shows that the veteran tender and 
depressed scarring as a residual of the gunshot wound.  The 
rating schedule provides a 10 percent rating for tender and 
painful scars.  38 C.F.R. § 4.118, Diagnostic Codes 7804 
(2002 & 20004).  The Board finds that the scar on the 
veteran's left ankle is a disability separate and apart from 
the actual ankle injury, should be separately rated, and 
would not violate the rule against pyramiding.  

A rating higher than 10 percent is not for assignment unless 
there is evidence that the scarring limits the function of a 
body part, or is disfiguring of the head, face or neck that 
is not demonstrated in this case.  The Board also finds that 
the veteran's left ankle scar is not associated with 
underlying soft tissue damage.  As such, a 10 percent 
evaluation, and no more, is assigned for left ankle scar.  
See 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803-7805 
(2002 & 2004).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2004).  The evaluation for a below the knee amputation is 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2004).  
The evaluation for the residuals of the veteran's ankle 
disability combines to a 40 percent evaluation under 
38 C.F.R. § 4.25 (2004).  Thus, the Board is precluded from 
awarding additional, or higher, schedular evaluations for the 
disability.

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2004), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The RO considered these 
provisions in its statement of the case.

The veteran testified that he had a reduction in income due 
to the fact that his ankle disability limited the amount of 
time he could work, and subsequently reported that his 
disability prevented him from being hired for a better paying 
job with the Postal Service.  The 40 percent evaluation is 
intended to compensate him for such loss of income.  His 
disability has not required any periods of hospitalization, 
accordingly, frequent periods of hospitalization is not 
shown.


ORDER

An increased rating for left ankle gunshot wound residuals 
with fractured tibia and fibula and traumatic arthritis is 
denied.

A 10 percent rating for left ankle scar is granted. 



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


